DETAILED ACTION
Claims 13-21 are withdrawn from consideration. Claims 1 and 6-10 are currently amended. A complete action on the merits of pending claims 1 and 3-12 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen US 20170065339 (Mickelsen) in view of Chornenky et al. US 20030060856 (Heller), Sliwa et al US 20100233021 (Sliwa), Neal II et al US 20110106221 (Neal II), and Heller et al US 8738125 (Heller).
Regarding claims 1, 4, 11 and 12, Mickelsen teaches a first treatment device; a second treatment device (par. [0052] one or more multi electrode catheters), the first treatment device and the second treatment device each having a proximal end and a 
Mickelsen does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode; deliver charge-neutral pulses; and deliver non-charge-neutral pulses between the charge-neutral pulses and wherein the non-charge-neutral pulses have a direct current offset, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the invasive electrode, pulsed radiofrequency energy through the distal tip electrode for a predetermined period of time sufficient to heat an area of target tissue to a temperature between approximately 45 C and approximately 60 C, and wherein the energy generator is further programmed to perform at least one operation selected from the group consisting of: deliver pulsed radiofrequency energy concurrently with the delivery of the non-neutral pulses and the charge neutral pulses; and deliver pulsed radio frequency energy independently from the delivery of the non-charge-neutral pulses and the charge-neutral pulses and wherein the pulsed radiofrequency energy is one of unipolar and bipolar and the predetermined period of time is a period of time before the delivery of the non-charge-neutral pulses and the charge-neutral pulses, the 
Chornenky, in an analogous medical system, teaches using RF energy to heat the tissue region to 45-50 C prior to applying electroporation treatment (par. [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify they system of Mickelsen to heat the us RF energy to heat the tissue, as taught by Chornenky, since heating tissue for electroporation increases the susceptibility to neoplastic cells (Chornenky Abstract).
Chornenky does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode; deliver charge-neutral pulses; and deliver non-charge-neutral pulses between the charge-neutral pulses and wherein the non-charge-neutral pulses have a direct current offset, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the invasive electrode.
Sliwa, in an analogous medical system, teaches alternating between charged and neutral pulses and using a DC voltage offset (par. [0071]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generator of Mickelsen and Chornenky to be programed to use alternating types of pulses as taught by Sliwa because allowing for a charge to enter tissue allows for different physiological effects to occur (Sliwa par. [0068]).

Neal II, in an analogous device, teaches that an increase in amplitude will lead to supra-poration and Joule heating effects (par. [0175]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mickelsen, Chornenky, and Sliwa to have a decrease in pulse amplitude so Joule heating can be prevented (Neal II par. [0175]).  Additionally, Mickelsen states that a person of ordinary skill in the art is able to modify the amplitudes to fit the procedural needs (pars. [0077] and [0078]).
Neal II does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode.
Heller, in an analogous device, teaches a needle electrode 20 and a tip electrode 50 (Fig. 1) where the needle electrode is attached to a power source to administer electroporation (col 5 lines 45-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mickelsen, Chornenky, Sliwa, and 
Regarding claim 3, Mickelson teaches wherein the non-charge-neutral pulses are one of monophasic and biphasic (par. [0077]).
Regarding claim 5, Mickelsen and Sliwa teach wherein the system is configured to deliver charge-neutral and non-charge neutral pulses to an area of target tissue, delivery of the non-charge-neutral pulses imparting a charge to the target tissue (Mickelson par. [0078] this is inherent if the is a higher level of positive charge than negative charge the pulse will not be neutral but carry a charge to the tissue).
Regarding claim 6, Mickelsen and Sliwa teach wherein the energy generator is further programmed to deliver non-charge-neutral pulses at a third amplitude, the third amplitude being less than the first amplitude and second amplitude (Fig. 14).
Regarding claim 7, Mickelson teaches wherein each of the first and second treatment devices includes the invasive electrode that is configured to be inserted into an area of target tissue (par. [0052] one or more multi electrode catheters).
Regarding claim 8, Sliwa teach wherein the invasive electrode is a needle-shaped electrode (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the rounded catheter end of Mickelsen with the needle tip as taught by Sliwa since Sliwa teaches that either a rounded tip or a needle tip can be used (Figs. 2 and 4).  The substitution would yield the predictable result of the electrode entering tissue and providing electrical pulses.
Regarding claim 10, Mickelson teaches wherein the invasive electrode is in fluid communication with a fluid source, the invasive electrode including a plurality of apertures configured to deliver fluid from the fluid source to the area of target tissue (par. [0085]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen, Chornenky, Sliwa, Neal II, and Heller as applied to claim 7 above, and further in view of Neal et al US 20130184702 (Neal).
Mickelsen, Chornenky, Sliwa, Neal II, and Heller do not specifically teach wherein the invasive electrode is a helical-shaped electrode. 
Neal in an analogous device teaches that either spaced electrodes or helical electrodes can be used (Figs. 1 and 6 and par. [0143])
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the spaced electrodes catheter end of Mickelsen with the helical electrodes of Neal since Neal teaches that either the spaced electrodes or helical electrodes can be used (Figs. 1 and 6 and par. [0143]). The substitution would yield the predictable result of the electrodes providing electrical pulses to tissue. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heller US 8738125 teaches a needle electrode with a tip electrode that passes current between one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794